DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 9,758,040) in view of Wilson (US 7,239,032).
In re claim 1, Reid teaches a chassis (28); a passenger compartment (26) supported by the chassis, the passenger compartment comprising an accelerator pedal (62); a plurality of wheels (30, 32); and a powertrain operatively connected to at least one of the wheels, the powertrain comprising (fig. 2): a battery (96); an electronic control module (fig. 3); a transaxle (col. 5, ln 28-63); and an internal combustion engine (38) structured and operable to generate power delivered to the transaxle, 
Reid differs in that it does not explicitly teach the claimed internal combustion engine structure. Attention is directed to Wilson teaches an internal combustion engine housing (25); a crankshaft (21) mounted to the internal combustion engine housing; and a starter generator integrated with the internal combustion engine (abstract), the starter generator comprising a stator (230) mounted to an internal combustion engine portion of the internal combustion housing (via 214) and a rotor (210 – the flywheel acts as a rotor) directly mounted to the crankshaft.
The examiner notes that an accelerator pedal position sensor is not explicitly disclosed. Nonetheless, the examiner takes official notice that accelerator pedal position sensors are well known and conventional in the art and would be obvious to incorporate into the apparatus as disclosed by Reid in view of Wilson. Likewise, the examiner takes official notice that it is well known and conventional in the hybrid and electric vehicle arts for an electronic control module structured to receive input from the accelerator pedal position sensor and operable to send electric starting current from the battery to the stator as a result of an operator depressing the accelerator pedal.

In re claim 4, Wilson further discloses the starter motor further comprises a Hall Effect sensor mounted to the internal combustion engine housing. The examiner notes it is well known and conventional in the art that hall effect sensors and Variable Reluctance sensors are often interchangeable (See, e.g., US 5,787,705 at col. 3, ln 10-23; US 2004/0163634 at par. 55; US 2006/0201468 at par. 15; and US 2011/0132330 at par. 24). As such it would be obvious to one of ordinary skill in the art to use either type of sensor. It should be noted that applicant has not provided any criticality for why the variable reluctance sensor is used in place of the hall effect sensor.
In re claim 7, the examiner takes official notice that it is well known and conventional in the vehicle arts for passenger compartments to further comprise a vehicle On/Off key switch and at least one electronic accessory, wherein the electronic control module is operable to communicate with the vehicle On/Off key switch and provide electrical current from the battery to the at least one electronic accessory based on the vehicle On/Off key switch position. The examiner notes his own 2017 Mazda CX-5 has an on/off switch and a radio that only works when the vehicle is turned on.
In re claim 8, the examiner takes official notice that it is well known and conventional in the art such that a starter generator is structured and operable to .
Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/18 have been fully considered but they are not persuasive. Specifically, applicant has not claimed that the stator is mounted directly to an internal combustion engine portion of the internal combustion housing. The stator of Wilson is indirectly connected to the internal combustion housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614